On Applications for Rehearing
PER CURIAM
We note that the trial court rendered judgment in which the Vendor’s lien and privilege of plaintiff was recognized and enforced to secure the amount of the judgment.
We also note that the Court of Appeal amended the judgment of the trial court but affirmed the trial court in recognizing and enforcing the Vendor’s lien and privilege of plaintiff to secure the amount of the judgment.
In our decree, we reversed the judgment of the Court of Appeal but made no mention of the recognition and enforcement of such Vendor’s lien and privilege.
We now amend our decree to recognize and enforce such Vendor’s lien and privilege to secure the amount of the judgment. Our reason for doing so is that no appeals were ever taken by either party with respect to the Vendor’s lien and privilege. We did not intend to imply that the lien and privilege was not being recognized.
The defendant complains in application for rehearing that since interest from judicial demand was never prayed for and the trial court did not allow interest after 1967, our judgment allowing interest from judicial demand until paid is in error. The Court of Appeal’s judgment awarded interest from judicial demand. Defendant did not apply for certiorari and therefore this part of that court’s judgment adverse to her became final.
With the amendment as noted, both applications are denied.